Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        26-SEP-2022
                                                        01:19 PM
                                                        Dkt. 4 ODDP




                           SCPW-XX-XXXXXXX
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                    KAU#I W. POAHA, Petitioner,
                                 vs.
              CHIEF OF POLICE ARTHUR JOSEPH LOGAN,
             HONOLULU POLICE DEPARTMENT, Respondent.

                         ORIGINAL PROCEEDING
           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)
          Upon consideration of the petition for a “peremptory”
writ of mandamus, filed on August 29, 2022, the documents
attached and submitted in support, and the record, Petitioner has
not demonstrated a clear and indisputable right to relief, nor a
lack of alternative means to seek relief.      An extraordinary writ
is thus not warranted.   See Barnett v. Broderick, 84 Hawai#i 109,
111, 929 P.2d 1359, 1361 (1996); Salling v. Moon, 76 Hawai#i 273,
274 n.3, 874 P.2d 1098, 1099 n.3 (1994).     Accordingly,
          It is ordered that the petition is denied.
          DATED: Honolulu, Hawai#i, September 26, 2022.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Michael D. Wilson
                                       /s/ Todd W. Eddins